Title: From John Adams to Benjamin Rush, 15 February 1813
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Feb. 15: 1813

All that I have written you, hitherto, upon the history of the Original of our Navy, was from Memory, without thinking of Book or Paper. But in the course of my lucubrations I thought of the Journals of the Congress; waste Paper, which Seems to be forgotten by Mankind, and which I myself with the rest of the fashionable World have rarely opened for 35 Years. I had a long time to Search among the Rubbish of my Library before I could find it.
In the Journal of Congress for 1775, on Fryday Septr. 22nd. Congress resolved that a Committee be appointed to take into Consideration the Trade of America.
Monday Septr. 25. 1775 Congress took into consideration the Letters from General Washington N. 5. and 6. and two others not numbered. Resolved, that a Committee of Three be appointed to prepare an Answer. The Ballots being taken and examined the following Members were chosen viz. Mr Lynch, Mr Lee and Mr Adams.—But our accurate Secretary has not Stated, whether it was Samuel or John Adams.
October 5th. 1775. Sundry Letters from London were laid before Congress and read. Resolved, That a Committee of three be appointed to prepare a plan for intercepting two Vessels, which are on their Way to Canada, laden with Arms and Powder, and that The Committee proceed on this business immediately. Our correct Secretary, remembered to forget, forgot to mention the Names of this Committee. But I Solemnly Swear they were Silas Deane, John Langdon and John Adams. I presume Deane was chosen because he was a Merchant concerned in Navigation, Langdon because he was a Merchantile Sea Captain, and John Adams because he had been most loquacious in Supporting and promoting the measure.
On the same day, The Committee, appointed to prepare a Plan for intercepting the two Vessels bound to Canada, brought in a Report, which was taken into Consideration.
But who were this Committee? The Journal Saith not. Their names Studiously, carefully, or negligently, concealed and Suppressed.
Oh! Charley Tomson! Charley Tomson Oh!  Thou didst marry a pious amiable Quaker, a Cousin of the learned ingenious and amiable John Dickinson! Thou hast been all thy Lifetime, tinged and tainted with Philadelphian and Pensilvanian as well as  Quaker Prejudices against New England! Charles Tomsons Jounal however proceeds. Whereupon, Resolved, that a Letter be sent to General Washington, to inform him, that Congress, having received certain Intelligence of the Sailing of two North Country built with Brigs, of no force, from England, on the 11th. of August last, loaded with Arms, Powder, and other Stores, for Quebec, without Convoy, which it being of importance to intercept, desire that he apply to The Council of Massachusetts Bay, for the two armed Vessells in their Service, and dispatch the Same, with a Sufficient Number of People, Stores &c, particularly a Number of Oars, in order, if possible, to intercept the two Briggs and their cargoes, and Secure the Same for the Use of the Continent; also, any other transports, laden with Ammunition, cloathing or other Stores, for the Use of the ministerial Army or Navy in America, and secure them in the most convenient places for the purpose abovementioned; that he give the Commander or Commanders Such Instructions as are necessary as also proper encouragement to the Marines and Seamen, that Shall be Sent upon this Enterprize, which Instructions are to be given delivered to the Commander or Commanders sealed up, with orders not to open the Same untill out of Sight of land, on Account of Secrecy.
That a letter be written to the Said Honourable Council, to put the the Said Vessels under the Generals Command and direction, and to furnish him instantly with every necessary in their Power, at the Expence of the Continent.
That The General be directed to employ The said Vessels and others if he judge necessary, to effect the Purposes aforesaid; and he be informed that the Rhode Island and Connecticut Vessels of Force, will be Sent directly to their assistance.
That a Letter be written to Governor Cooke, informing him of the above desiring him to dispatch, one or both the armed Vessels of The Colony of Rhode Island, on the same Service, and that he Use the precautions above mentioned.
That a Letter be written to Governor Trumbull, requesting of him, the largest Vessel in the Service of the Colony of Connecticut, to be Sent on the Enterprize aforesaid, acquainting him with the above particulars, and recommending the same Precautions.
That the Said Ships and Vessels of war be on the continental risque and pay, during their being So employed. Thus far Charles Tomsons Journal.
Now for the historical Comment. “In the Fall of the Year 1775 General Washington commissioned Captain Nicholas Broughton and Captain John Selman, both of Marblehead, the former as Commodore of two Schooners, one mounting Six four pound cannon, and manned by Seventy Seamen, and the other of less force, and having but Sixty five Men. The Commodore, hoisted his broad Pendant on board the former, and Captain Selman commanded the latter. These Vessels were ordered to the River St. Laurence, to intercept a Vessel, loaded with Ammunition and bound to Quebec. But missing her, they took Ten other Vessels belonging to British Subjects, and also, from the Island of St. Johns, a quantity of Stores, and Governor Wright: All of which were released, as We had waged a Ministerial War, and not one against our Most gracious Sovereign or the British Nation. This was conformable to a Law of the Provincial Congress, at Watertown, the Purview of which was drawn by Governor Sullivan and the Preamble by Vice President Gerry. The Preamble and the Purview, were grounded on the Royal Charter of the Province which authorized Us to levy War, against the common Enemy, of both Countries. Such were considered, The British Administration with the Ships of War and Armies, which it employed against Us. And We accordingly, as Loyal Subjects, Used all the Powers granted Us,  by the Charter, to capture or destroy them. This Act, with the Preamble appeared in the London Magazine as a political Curiosity.

N.B. in 1813. The War till the 4th. July 1776, was carried by Congress as well as by all the States upon this Principle, or rather this distinction. It was like our Quasi War with France in 1798.
Captain Selman also recollects, that Commodore Manly was fitted out about that Period, and took several Prizes; that Captain Burke and the Commander of another Vessel, all of whom as he Supposed were commissioned by General Washington, took a Transport, after a Smart Engagement, with Colonel Campbell and Military Stores &c early in 1776 and brought her into Boston.
For these Facts See Vice President Gerry’s Letter to me, dated 9. Feb. 1813 here inclosed, which I pray you to return to me. I have not committed you. Neither Gerry nor Langdon know that you suggested this Investigation. November 4. 1775. General Heath in his Memoirs. p. 30. Says, “The Privateers fitted out by the Americans, about this time, began to Send in a few Prizes.” General Heath knew nothing of What had passed in Congress at Philadelphia, nor in the Provincial Congress at Watertown, nor at General Washingtons Head Quarters, at Cambridge. Otherwise he could not have called them “Privateers.” Privateers were not Authorised till long afterwards.
Heath in his Memoirs. p. 31. November 30th 1775 Says, Intelligence was received from Cape Ann, that a Vessel from England, laden with warlike Stores; had been taken and brought into that place. There was on board, one thirteen Inch brass Mortar, two thousand Stand of Arms, one hundred Thousand Flints, Thirty two Tons of leaden Ball &c, &c. A fortunate capture for the Americans!—December 2nd. The thirteen inch brass mortar, and Sundry military Stores, taken in the ordnance prize, were brought to camp.
Heaths Memoirs p. 45. April 9. 1776. Intelligence was received that Commodore Hopkins had fallen in, with The British Frigate Glasgow, a Bomb Brig, and two Tenders, and after a Smart Engagement, took the Brig and two Tenders. The Glasgow made off.
But let Us return to The Journal of Congress.
Fryday October. 6. 1775. The Committee, appointed to prepare a Plan &c. brought in a farther Report, which was read. Ordered to lie on the Table, for the perusal of the Members.
October 13. 1775. The Congress, taking into consideration the report of The Committee, appointed to prepare a Plan &c. after Some debate, Resolved, That a Swift Sailing Vessel, to carry ten carriage Guns, and a proportionable number of Swivels, with Eighty Men, be fitted out, with all possible dispatch, for a cruise of three months; and that The Commander be instructed to cruise Eastward, for intercepting Such Transports, as may be laden with Warlike Stores, and other Supplies for our Enemies, and for Such other Purposes, as the Congress Shall direct. That a Committee of the three be appointed to prepare an Estimate of the Expence, and lay the Same before The Congress, and to contract with proper Persons to fit out the Vessel.
Resolved, that another Vessel be fitted out for the same purposes, and that the said Committee report their Opinion of a proper Vessel, and also an Estimate of the expence. The following Members were chosen to compose the Committee. Mr Deane, Mr Langdon  and Mr Gadsden. Resolved that the farther consideration of the Report be referred to Monday next.
October 17th. 1775. The Committee appointed to prepare an Estimate &c brought in their Report, which, after debate was recommitted.
October 30th 1775. The Committee appointed to prepare an Estimate, and to fit out the Vessels, brought in their Report, which being taken into Consideration, Resolved that the second Vessel ordered to be fitted out on the 13th instant, be of Such a Size as to carry fourteen Guns, and a proportionate Number of Swivels and Men.
Resolved that two more Vessels be fitted out, with all Expedition. The One to carry, not exceeding Twenty Guns, and the other not exceeding Thirty Six Guns, with a proportionable Number of Swivels and Men; to be employed in Such manner, for the protection and defence of The United Colonies as The Congress Shall direct
Resolved, That four Members be chosen and added, to the former Committee of three, and that these Seven be a Committee, to carry into Execution, with all possible expedition, as well the Resolutions of Congress passed the 13th instant, as those passed this day, for fitting out armed Vessels. The Members chosen Mr Hopkins, Mr Hews, Mr Richard Henry Lee and Mr John Adams.
November 2nd. 1775. Congress Resolved, That the Committee, appointed to carry into Execution the Resolves of Congress, for fitting out four armed Vessels, be authorised to draw on the continental Treasurers, from time to Time, for as much cash as Shall be necessary for the above purpose, not exceeding the Sum of one hundred Thousand Dollars, and that the said Committee have power to agree with Such Officers and Seamen, as are proper to Man and command Said Vessels, and that the Encouragement to Such Officers and Seamen be one half of all Ships of war made prize of, by them, and one third of all Transport Vessels, exclusive of Wages.
November 17th. 1775. Resolved, that a Committee of Seven be appointed to take into Consideration So much of The Generals Letter as relates to the disposal of Such Vessels and Cargoes belonging to the Enemy, as Shall fall into the hands of, the Enemy or be taken by the Inhabitants of the United Colonies. The Members chosen, Mr Wythe, Mr E. Rutledge, Mr John Adams, Mr W. Livingston, Dr Franklin, Mr Wilson, and Mr Johnson.
November 23. 1775. The Committee, for fitting out armed Vessels laid before Congress, a Draught of Rules for the Government of The American Navy and Articles to be Signed by the Officers and Men employed in that Service, which were read, and ordered to lie on the Table, for the perusal of the Members.
Dr Rush! You have advised me! You have urged me; to write my own life. I now comply with your Advice so far as to say that these Rules and Articles were drawn up, by John Adams. The Journal of Congress proceeds. The Committee on General Washingtons Letter  brought in their report, which being read ordered that the same lie on the Table for the Perusal of the Members.
The Committee on General Washingtons Letter brought in their Report, which being read, Ordered, that the Same lie on the Table for the Perusal of the Members.
November 24. 1775. Congress resumed the Consideration of the Report on General Washingtons Letter, and the Same, after debate, was referred for farther Consideration till Tomorrow.
November 25th. 1775. The Congress resumed the Consideration of the Report of the Committee on General Washingtons Letter, and the Same being debated by Paragraphs, was agreed to as follows:
Whereas it appears from undoubted Information, that many Vessels which had cleared at the respective Custom Houses in these Colonies, agreable to the Regulations established by Acts of the British Parliament, have in a lawless manner, without even the Semblance of just authority, been Seized by his Majesty’s Ships of War, and carried into the harbour of Boston and other ports, where they have been rifled of their Cargoes, by orders of his Majestys naval and military Officers, there commanding, without the Said Vessels having been proceeded against by any form of Tryal, and without the charge of having offended against any Law.
And whereas Orders have been issued in his Majestys Name, to the Commanders of his Ships of War, “to proceed as in the case of actual Rebellion against Such of the Seaport Towns and places being accessible to The Kings Ships, in which any Troops Shall be raised or military Works erected”; under colour of which Said Orders, the Commanders of his Majesty’s Said Ships of War, have already burned and destroyed, the flourishing and populous Town of Falmouth, and have fired upon, and much injured Several other Towns, within the United Colonies, and dispersed at a late Season of the Year, hundreds of helpless Women and Children, with a Savage hope that those may perish under the approaching rigours of the Season, who may chance to escape destruction from Fire and Sword, a mode of Warfare long exploded amongst civilized Nations.
And Whereas the good People of these Colonies, Sensibly affected by the destruction of their Property and other unprovoked Injuries, have at last determined, to prevent as much as possible a Repetition thereof, and to procure Some reparration for the same, by fitting out armed Vessels and Ships of Force. In the execution of which commendable designs, it is possible, that those who have not been instrumental in the unwarrantable Violences above mentioned may Suffer, unless Some Regulations Laws be made to regulate, and Trybunals erected, competent to determine the Propriety of Captures: Therefore resolved
1st. That all Such Ships of War, Frigates, Sloops, Cutters and armed Vessels, as are or Shall be employed in the present cruel and unjust War against the United Colonies, and Shall fall into the hands of, or be taken by the Inhabitants thereof, be seized and forfeited to, and for the purposes hereinafter mentioned.
2d. Resolved, That all Transport Vessels in the same Service, having on board any Troops, Arms, Ammunition, Cloathing, Provisions, or military or naval Stores, of what kind Soever, and all Vessels, to whomsoever belonging, that Shall be employed in carrying Provisions or other necessaries, to the British Army or Armies, or Navy, that now are or Shall hereafter be within any of the United Colonies, or any goods, Wares or Merchandizes for the Use of such Fleet or Army, Shall be liable to Seizure, and with their Cargoes Shall be confiscated.
3d. That no Master, or Commander of any Vessel Shall be entitled to cruise for, or make Prize of any Vessel or Cargo, before he shall have obtained a Commission from Congress, or from such Person or Persons, as Shall be appointed for that purpose, in Some one of The United Colonies.
4th. That it be and hereby is, recommended to The several Legislatures in the United Colonies, as soon as possible, to erect Courts of Justice, or give Jurisdiction to The Courts now in being, for the purpose of determining, concerning the Captures to be made as aforesaid, and to provide that all Tryals in Such case be made had by a Jury under such qualifications, as to the respective Legislatures Shall Seem expedient.
5th. That all Prosecutions Shall be commenced in the Court of that Colony, in which the capture Shall be made; but if no such Court be at that time erected in Said Colony, or if the capture be made on open Sea, then the Prosecution Shall be, in the Court of such Colony, as the Captor may find most convenient: provided that nothing contained in this Resolution Shall be construed So as to enable the Captor to remove his Prize from any Colony competent to determine concerning the Seizure, after he shall have carried the Vessel So Seized, within any harbour of the Same.
6th. That in all cases, an Appeal Shall be allowed to The Congress, or such Person or Persons as they Shall appoint for the Tryal of Appeals, provided be demanded, within five days after definitive Sentence, and such Appeal be lodged with the Secretary of Congress, within forty days afterwards, and provided the Party appealing Shall give Security to prosecute the said Appeal to effect. And in case of the death of the Secretary during the recess of Congress, then the Said Appeal to be lodged in Congress, within twenty days after the meeting thereof.
7th. That when any Vessel or Vessels Shall be fitted out at the expence of any Private Person or Persons, then the captures made, Shall be to the Use of the Owner or Owners of the said Vessel or Vessels; that where the Vessels employed in the Capture Shall be fitted out, at the expence of any of the United Colonies, then One third of the Prize taken Shall be to the Use of the Captors, and the remaining Two thirds, to the Use of the Said Colony; and where the Vessel So employed, Shall be fitted out at the continental Charge, then one third Shall go to the Captors, and the remaining two thirds to the Use of the United Colonies. Provided nevertheless, that if the capture be a Vessel of War, then the Captors Shall be entitled to one half of the value, and the remainder Shall go, to The Colony or Continent as the case may be, the necessary Charges of Condemnation of all Prizes, being deducted before distribution made.
8th. That the Captures heretofore made by Vessels fitted out at the Continental Charge were justifiable; and that the distribution of the Captors Share of the Prizes by General Washington be confirmed, which is as follows. Capt. 6 Shares. 1st Lt 5., 2 Lt 4 Surgeon 4. Master 3. Steward 2 Mate 1 1/2 Gunner 1 1/2 Boatswain 1 1/2 Gunners Mate 1. 1/2 Serjeant 1 1/2 Privates One.
This is the first appearance upon Record of any general regular System of a Naval Power, in America.
November 28 1775. Congress resumed the Consideration of The Rules and Orders for The Navy of the United Colonies, and the same being debated by Paragraphs were agreed to. As I drew up these Rules and Orders for the Naval Committee who reported them, I intended to have transcribed them: but they are so voluminous, extending from the 244th to the End of the 252 Page of The Jounal I must refer you to the Book.
December 2 1775. Resolved, That the Naval Committee be directed to conferr with Captain Stone, and engage him and his Vessel, on the most reasonable terms, in the Service of The Continent, for the purpose of taking or destroying the Cutters and armed Vessels in Chesapeake Bay, under Lord Dunmore.
Resolved that Colonel Harrison do immediately proceed to Maryland, and be empowered with the Delegates of that Colony, or any one or more of them to take Such Measures, as appear to them most effectual to procure, with all possible dispatch, two or three armed Vessels to cruise on, take or destroy armed Vessels, Cutters, and Ships of War of the Enemy, that may be found in the Bay of Chesapeak, or Coasts of Virginia and Maryland.
Whereas, designs are formed by certain ministerial Partizans in the Counties of Norfolk and Princess=Ann, and Some other parts of Virginia, on Chesapeak Bay, under the influence of Lord Dunmore, to contravene the Non Importation Agrement by exporting Provisions, and other produce of that Country to the West India Islands, and thereby injure the Interest and weaken the Efforts of The United Colonies, in Opposing the oppressive System of the British Ministry. Resolved that the said armed Vessels be authorised and directed to Seize and detain, untill the further order of the Congress all Such Ships and Vessels as they may find employed in Such Exportations from the Places aforesaid. Resolved that the Naval Committee be directed to employ the armed Sloop, commanded by Captain Abraham Whipple, of Rhode Island, now on a Voyage to this Port, and dispatch her forthwith to aid the marine Business to the Southward. That the said Committee be directed to prepare a proper Commission, for the Captains or Commanders of the Ships of War, in the Service of the United Colonies.
Resolved, that the Colonel, or commanding Officer of the Battalion now in the barracks at Philadelphia, be ordered to keep a regular guard over the Ships and Stores belonging to the United Colonies, at or on the Wharves, or in the Stores on the Wharves of Messieurs Willing and Morris and Mr Cuthbert.
Congress passed two other Resolutions the Same day. That all Persons taken in Arms on board any Prize, be deemed Prisoners, at the disposal of the General, whether the Prize be taken by Vessels filled out in they pay of the Continent, or by others. Resolved That the Congress approve the Generals fitting out armed Vessels, to intercept the Enemies of Supplies.
December 5. 1775. Resolved, That the Naval Committee be instructed to engage the Seamen and Marines to the first of January 1777, unless Sooner discharged by the Congress. Resolved that the Naval Committee has liberty to purchase Duck, and Such other Articles as they may want for fitting out, Said Vessels, and to enable them the better to perform this Service that they be empowered to take to their Assistance, the Committee of the City and Liberties of Philadelphia.
I carelessly omitted, the following. November 30. December 2d 1775. The Committee, appointed to prepare the Form of a Commission (i.e. The Naval Committee, directed, on the Same day) See the 2 first lines, above) reported the Same, which was read and agreed to.
This Commission was also prepared and drawn by me, as one of the Naval Committee and at their request. But our Vigilant, faithful, exact Secretary has not inserted this Commission on the Journal as he ought to have done.
Same day, ordered that three hundred Copies (of the Commission be printed with proper blanks.
December 9th. 1775. Resolved, that the Committee appointed to fit out armed Vessels be empowered to employ the following Officers, and that their pay be as follows Midshipman 12 dollars per Callender Month; Armourer 15; Sail Maker 12; Yeoman 9; Quarter Master 9; Quarter Gunner 8; Cook 12; Coxswain 9. Pilot according to the usual Rates; when absolutely necessary, The Commander to give Such farther Gratuity as may be necessary for the good of the Service.
December 9th. I asked and obtained leave of Congress, to return on a Visit to my Constituents and my Family. Yet our candid Secretary has not noted it in his Journal as it was his duty to do. I had been every day and every hour in Congress from the beginning of May, and was absolutely worn down. You have Seen a Letter from me to Dr Nathan Webb written in 1755, full twenty Years before, in which it is Sufficiently apparent, that the Maritime Resources, and Capacity for Naval Power in this Country had been long in Contemplation. The Time was now come, when the Subject was forced upon Us, by the Necessities of our Country: and I entered into it, from the first moment, with an Ardor which; on Some interesting Subjects and Occasions you know has marked my Character. The Naval Committee had been indefatigable. We met every Night and Sat late We had purchased, equipped and officered The Ships to which I proposed all the Names, which the Comittee highly applauded, The Columbus, and The Cabbots, in honour of the great Discoverers, The Alfred in Memory of the Founder of the English Navy, and The Andrew Doria in compliment to the greatest Model of Naval Patriotism in History. The Providence was named by Governor Hopkins in honour of his Native Town, where the Ship was built. Mr Langdon returned home, at the Same time or a little before: So that it became necessary to reinforce The Naval Committee. Accordingly on Monday. December 11. Congress Resolved that a Committee be appointed to devise Ways and Means, for furnishing these Colonies, with a Naval Armament, and report with all convenient Speed. Resolved that the Committee consist of a Member from each Colony. viz Mr Bartlet, Mr Samuel Adams, Mr Hopkins, Mr Deane, Mr Lewis, Mr Crane, Mr Morris, Mr Read, Mr Paca, Mr R. H. Lee, Mr Hews and Mr Gadsden.
December 12. 1775. Resolved, That the intercepted Letters of Brook Watson and the Invoice of the Cargo on board the Brig Nancy Transport, taken by the Schooner Lee, Captain Manly, be published.
December 13. 1775. The Committee appointed to devise Ways and Means, for fitting out a Naval Armament, brought in their Report, which being read and debated, was agreed to as follows;
That Five Ships of 32 Guns, Five of 28 Guns, Three of 24 Guns, making in the whole Thirteen, can be fitted for Sea, probably by the last of March next, viz, in New Hampshire, One; in Massachusetts Bay two; in Connecticut one; in Rhode Island two; in New York two; in Pennsilvania four; and in Maryland one.
That the cost of these Ships, So fitted will not be more than 66,666 2/3 dollars each, on an Avarage, allowing two compleat Suits of Sails for each Ship, equal in the whole to 866,666 2/3 dollars. That the Materials for fitting them may be all furnished in these Colonies, except the Articles of Canvas and Gun-Powder; and that therefore it will be proper the Congress direct the most Speedy and effectual Means of importing the said Articles of canvas and Pouder; that of the former 7500 pieces will be wanted, and of the latter 500 Tons. Resolved that a Committee be appointed with Full Powers to carry the said Report into Execution, with all possible expedition, except what relates to Canvas and Powder, at the expence of The United Colonies. Resolved, that the Appointment of this Committee be deferred till Tomorrow. Resolved that it be an Instruction to the Secret Committee embrace the best and earliest Opportunities to procure the quantity of Duck and Powder in the above Report.
Mr Willing, one of the Secret Committee, desiring to be excused, on Account of his living out of Town, which rendered it impracticable for him to attend the Committee, which Usually meets in the Evening; Resolved that he be excused and another be elected in his room. The Member chosen Mr R. Morris.
Same day Congress voted 8 dollars a calender Month for able bodied Seamen
December 14 1775. Agreable to the order of the Day, The Congress proceeded to the Appointment of a Committee, to carry into Execution the Resolutions of Congress, for fitting out a Naval Armament. Resolved that the Said Committee consist of a Member from each Colony. Resolved that the Choice be by Ballot.
The Members chosen, Mr. Bartlett, Mr Hancock, Mr Hopkins, Mr Deane Mr Lewis, Mr Crane, Mr R. Morris, Mr Read, Mr Chase. Mr. R. H. Lee Mr Hews, Mr Gadsden and Mr Houston.
December 20. 1775 Congress resumed the Consideration of the Generals Letters and thereupon came to the following Resolution
Resolved, That the several Vessels heretofore taken and carried into Massachusetts Bay, by the armed Vessels in the Service of the United Colonies, be proceeded against by the Rules of the Law of Nations, and libelled in the Courts of Admiralty erected in Said Colony.
December 22d 1775. The Committee appointed to fitt out armed Vessels, laid before Congress a List of the Officers, by them appointed, agreable to the Powers to them given by Congress viz. Esek Hopkins Commander in Chief of the Fleet. Dudley Saltonstall Captain of the Alfred. Abraham Whipple Captain of the Columbus. Nicholas Biddle Captain of The Andrew Doria. John Burrows Hopkins Captain of The Cabot.
First Lieutenants. John Paul Jones. Then follows a List of Subordinate Officers of all Grades &c. But Barry’s Name is not among them.
What might not this Country, with our present Population Wealth, Seamen, Commanders, Architects and Resources, now do, if We had the Same Spirit, We had then?
The incomparable Behaviour of our present Naval Commanders every one of whom had his first Commission from me has animated me to take all these Pains, and has animated me to give you all this Trouble; for which I ask your Pardon. Yet I think Hœc       olim meminisse juvabit.
With entire Friendship I am

John Adams.